Citation Nr: 0631867	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  02-13 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.

Procedural history

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 RO rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO) which denied service connection for a 
low back disability.    

In October 2001, the veteran presented testimony at a 
personal hearing held at the RO before the Decision Review 
Officer.  A transcript of that hearing has been associated 
with the veteran's VA claims folder.

In December 2002 the Board issued a decision denying the 
benefits sought.  
The veteran appealed the matter to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2006, the 
Court vacated the Board's December 2002 decision and 
remanded the case to the Board for readjudication and the 
issuance of a new decision.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


REMAND

The veteran contends that he had low back pain during active 
service which has persisted since that time.



Reasons for remand

The Court found that the Board failed to provide an adequate 
statement of reasons or bases for its decision on the 
questions of whether further efforts to obtain VA medical 
records "would be futile" and whether "the custodian does 
not have" those records.  The Court found that the Board's 
conclusion that "all known and ascertainable medical records 
have been obtained and are associated with the claims file" 
did not permit effective judicial review.  

Upon remand, the Court directed the Board to provide an 
adequate statement of reasons or bases regarding whether VA 
violated 38 C.F.R. § 3.159(c) (2006).  Section 3.159(c) 
states, in pertinent part, that:

(2)  Obtaining records in the custody of a Federal 
department or agency.  VA will make as many 
requests as are necessary to obtain relevant 
records from a Federal department or agency.  . . 
. VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes 
that the records sought do not exist or that 
further efforts to obtain those records would be 
futile.  Cases in which VA may conclude that no 
further efforts are required include those in 
which the Federal department or agency advises VA 
that the requested records do not exist or the 
custodian does not have them. § 3.159(c)(2) 
(2006).

The Court directed the Board to seek further fact-finding if 
it is unable to provide a "complete explanation" based on 
the evidence of record.  

The Board has reviewed the record in this case and has 
determined that it can not make a "complete explanation" 
regarding whether the records identified by the veteran do 
not exist or whether the custodian does not have them.  The 
specific records in question are records of a medical 
examination of the veteran made at the Des Moines VA Medical 
Center (VAMC) in 1971 or 1972.  At an October 2001 hearing 
before the RO hearing officer, the veteran testified that he 
went to the Des Moines VAMC and received treatment for his 
low back disability in 1971, "probably in the summer."  See 
the Hearing Transcript, p. 7.  The record shows that the RO 
requested records from the Des Moines VAMC on three separate 
occasions, in February and May 2000, and in October 2001.  
The Board notes that the VAMC custodian responded by 
providing all the records they believed they held.  The 
records show that the custodian responded that "this is all 
we can find."  However, it is obvious that the Court 
requires more.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA will direct the custodian of 
records of the Des Moines VAMC to conduct 
a further search for records of a 1971 or 
1972 medical examination of the veteran.  
The VAMC shall advise VBA in writing 
whether the requested records do not exist 
or the custodian does not have them 
pursuant to 38 C.F.R. § 3.159(c)(2) 
(2006).

2.  If the sought after records exist, 
they should be associated with the 
veteran's VA claims folder.  If the 
records do not exist, written advisement 
to that effect shall be associated with 
the veteran's claims file, and VBA shall 
inform the veteran that it can not obtain 
the records, in compliance with 38 C.F.R. 
§ 3.159(e) (2006). 

3.  Then, if it is necessary due to the 
evidentiary posture of the case at the 
time, VBA should readjudicate the claim.  
If the benefits sought on appeal remain 
denied, in whole or in part, VBA should 
provide the veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



